DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III – Fig. 7 (collapsible box via rods 32 and snaps 34), and claim 1-20 in the reply filed on 11-29-2021 is acknowledged.  However, claims 6, 7, 9-13, 15, 17, and 18 recite elements shown as exclusive to Species I (Figs. 1-5 and 8) or Species II (Fig. 6):
Claim 6: creases or folds 50, Species II - Fig. 6;
Claim 7: depends from claim 6;
Claim 9: weights 22, Species I - Fig. 8;
Claims 10-11: depend from claim 9;
Claim 12: tether means 37, Species I – Fig. 8;
Claim 13: depends from claim 12;
Claim 15: side grips/handles 35, Species I – Fig. 8;
Claim 17: latches 28, Species I – Fig. 1; and
Claim 18: press and pull lock mechanisms 28-29, Species I – Fig. 1.
Consequently, claims 6, 7, 9-13, 15, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wheels or casters (claim 16) and the locking mechanism (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eivaz (US#2020/0107663).
Regarding claims 1, 3, and 4, Eivaz discloses in Figs. 1-3 a portable drop box comprising:
a box 100 having closed sides 109, a closed bottom 101 and a top 102 having a lid 103 that can be shut to close the top of the box and protect contents in the box;
said box being “weather-proof” (see [0027], lines 3-5);
and further providing that the box is collapsible or foldable via poles/rods 107-108 attached to one or more sides to allow the box to be easily stored or carried.
Regarding claim 2, the box is comprised of a “weather-proofing” material such as metal, fabric, and/or plastic (see [0013] and [0052], lines 3-6).
Regarding claim 19, further comprising a locking mechanism 105,114.
Regarding method claim 20, Eivaz discloses all the claimed structure required by the method (see above analysis of claims 1, 3, and 4).  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification, it can be assumed the device will inherently perform the same process.  In re King, 802 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eivaz (US#2020/0107663).
Regarding claim 8, although Eivaz fails to disclose the specific material of the poles/rods 107-108, it would have been an obvious design consideration to modify Eivaz by utilizing fiberglass, aluminum, carbon fibre, steel, or plastic for the inherent material property advantages thereof as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eivaz (US#2020/0107663) in view of Teoh (US#10786103).
Regarding claim 14, Eivaz fails to disclose at least one handle on the lid.  However, as evidenced Teoh, including a lid handle is known in the portable drop box art, see lid handle 45.  Therefore, as evidenced by Teoh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eivaz by including a lid handle.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the lid handle would facilitate safely opening and closing of the lid.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eivaz (US#2020/0107663) in view of Sundaresan (US#11206939).
Regarding claim 16, Eivaz fails to disclose wheels or casters on the box bottom.  However, as evidenced by Sundaresan, including wheels or casters are known in the portable drop box art, see Fig. 13e and wheels 163 on the bottom 135 of box 103.  Therefore, as evidenced by Sundaresan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eivaz by including wheels on the box bottom.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of wheels on the box bottom would facilitate relocation and/or movement of the portable drop box without lifting.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677